SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1010
CA 12-00462
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


PHYLLIS TIRADO, INDIVIDUALLY AND AS PARENT
AND NATURAL GUARDIAN OF BILLY TIRADO, AN
INFANT, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

DANIEL STEINBERG, DEFENDANT-APPELLANT,
DAVID L. CROWE AND DONALD L. CROWE, DEFENDANTS.


GOLDBERG SEGALLA LLP, SYRACUSE (LISA M. ROBINSON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

STANLEY LAW OFFICES, LLP, SYRACUSE (ROBERT A. QUATTROCCI OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (Norman
W. Seiter, Jr., J.), entered January 25, 2012 in a personal injury
action. The order denied the motion of defendant Daniel Steinberg for
summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   September 28, 2012                     Frances E. Cafarell
                                                  Clerk of the Court